Order entered July 15, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-21-00572-CV

                 IN RE DISIERE PARTNERS, LLC, Relator

          Original Proceeding from the 134th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-15-08767

                                   ORDER
                  Before Justices Molberg, Reichek, and Smith

      Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus without prejudice to refiling.


                                            /s/   AMANDA L. REICHEK
                                                  JUSTICE